Citation Nr: 1342238	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  11-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to increased evaluations for right and left patellofemoral pain syndrome, both currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran appeared for a Travel Board hearing in August 2011.  A transcript of this hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA electronic claims file to ensure a total review of the evidence.

The Board notes that additional evidence was added to the claims file after the issuance of the December 2010 Statement of the Case (SOC).  However, in an August 2011 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required.  38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In correspondence received in August 2011, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claims for increased evaluations of left and right patellofemoral pain syndrome was requested.

2.  An August 2005 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for a low back disability, on the grounds that there was no evidence of a chronic disability, was not appealed.

3.  The evidence received since the August 2005 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for increased evaluations of left and right patellofemoral pain syndrome by the Veteran have been met.  38 U.S.C.A.      § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The August 2005 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

3.  Evidence added to the record since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a low back disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, in correspondence received in August 2011, the Veteran withdrew the claims for increased evaluation for left and right patellofemoral pain syndrome.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims; they are dismissed.


Claim to Reopen

In a rating decision dated August 2005, the RO denied the Veteran's claim to reopen a previously denied claim of entitlement to service connection for a low back disability.  The claim had been denied on the merits in a July 2002 rating decision, on the basis that there was no evidence of a permanent residual or chronic low back disability being present.  The Veteran did not appeal the August 2005 decision nor did she assert the decision should be vacated or reconsidered.  She also did not assert there was clear and unmistakable error, and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

The Veteran filed a claim to reopen in August 2009.  A November 2009 rating decision declined to reopen on the basis that new and material evidence had not been submitted.

The Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that in the present case the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection for a low back disability has not been received, the Board will proceed, in the following decision, to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the August 2005 denial, the evidence of record consisted of the claim file, statements from the Veteran dated December 2004 and June 2005, and VA treatment record from VAMC St. Louis covering the period from March 2002 to August 2005.  The claim remained closed due to no new and material evidence being submitted to establish the existence of a chronic low back disability.

Since August 2005, the Veteran submitted a statement from her private chiropractor, Dr. M.S., received in August 2011.  This evidence provided an opinion as to a possible causal nexus between the Veteran's low back disability and her military service.

This evidence is new, as it was received by VA after the issuance of the August 2005 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses the relationship between the Veteran's current low back disability and her military service, which was one of the elements of service connection that the Board found lacking.

New and material evidence having been received, reopening of the previously denied claim of service connection for a low back disability is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).


ORDER

The withdrawn claims of entitlement to increased evaluations for right and left patellofemoral pain syndrome are dismissed.

New and material evidence having been received, reopening of the previously denied claim of service connection for a low back disability is warranted.


REMAND

The November 2009 rating decision denied the Veteran's claim for entitlement to service connection for a low back disability on the basis that no permanent residual or chronic low back disability was shown to have occurred in service, nor did the record contain a nexus opinion linking the Veteran's back disability to her military service.  However, evidence submitted by the Veteran suggests a nexus between her current disability and her military service may exist.

In August 2011, the Veteran submitted a statement from her treating chiropractor, Dr. M.S., who stated that it was possible that the injury the Veteran suffered to her foot and ankle while in service could have led to biomechanical stresses on her spine, which could in turn result in low back pain. Given this, the Veteran should be afforded a new VA examination to evaluate the current nature and etiology of her low back disability.  38 C.F.R. § 3.159(c)(4).

As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records (Louisville VA Medical Center) dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's low back disability should be obtained.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for her low back disability.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and etiology of her low back disability.  Specifically, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current low back disability had its onset in service or is otherwise related to service.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner's attention is invited to the letter submitted by Dr. M.S., received in August 2011, and the Veteran's lay statements that she has experienced back pain since service.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


